DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 
Election/Restrictions
Claims 11-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2021.
Priority
Applicant claims priority to provisional U.S. Patent Application No. 62754536, filed 11/01/2018.

Status of Claims
Applicant’s amended claims, filed 4/7/2022, have been entered. Claims 1, 5-8, and 20 have been amended. Claims 11-19 were previously withdrawn. Claims 1-20 are currently pending in this application and claims 1-10 and 20 have been examined. 

Interview
Examiner and attorney Tammy Meikle conducted an interview on 5/6/2022 to expedite prosecution of this application. Examiner proposed claim amendments to overcome the previous 101 rejection. No agreement was reached. See attached pto-413. 
Allowable Subject Matter
As noted for reasons in the “REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER” section in the Office Action mailed 12/10/2021, claims 1-10 and 20 would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 101 set forth in this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 20 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-10 are directed to processes and claim 20 is directed to a systems (see MPEP 2106.03). Claims 1 and 20 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim.
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “recommending an item to a user.” 
Specifically, claim 1 (representative) recites “generating… a first matrix based on an interaction matrix, wherein the interaction matrix reflects a plurality of interactions between a plurality of users and plurality of items; generating… a weight matrix based on a first matrix and a closed- form solution for minimizing a Lagrangian, wherein the Lagrangian is formed based on a constrained optimization problem associated with the interaction matrix; generating… a preference prediction model that uses the weight matrix; generating a first… that is to be presented to a first user included in the plurality of users, wherein the first… includes a plurality of… elements, and each… element is individually selectable when the first is displayed and is associated with a different item included in the plurality of items; computing… one or more predicted scores using the preference prediction model, wherein each predicted score predicts a preference of the first user for a different item included in the plurality of items; determining… a first item from the plurality of items to present to the first user via a first…element included within the first… based on the one or more predicted scores; and causing a representation of the first item to be displayed via the first… element included in the first...”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claims 1 and 20 recites the abstract idea of “recommending an item to a user”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 1 and 20 are certain methods of organizing human activity because the methods/system present different items to users based upon a preference prediction model. Recommending items to a user is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1 and 20 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1 and 20 includes additional elements such as at least one processor, a first application interface, a first interface element, one or more memories storing instructions, and one or more processors that are coupled to the one or more memories and execute the instructions. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a processor, a first application interface, a first interface element, one or more memories storing instructions, and one or more processors that are coupled to the one or more memories and execute the instructions demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1 and 20 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “recommending items to a user” (i.e., the abstract idea)) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 20 are ineligible.
Dependent claim(s) 2-3 and 5-10 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Accordingly, claim(s) 2-3 and 5-10 is/are ineligible.
Dependent claim(s) 4 further recite the additional element(s) of a second application interface. Although reciting this additional element, the additional element does not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claim 4 is ineligible.

Response to Arguments
Applicant’s arguments filed 4/7/2022, with respect to the previous 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant argues the amended claims are not directed to an abstract idea. Examiner respectfully disagrees. 
According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). In this case, the abstract ideas recited in representative claim 1 and 20 are certain methods of organizing human activity because the systems/methods “recommending an item to a user.” Recommending an item to a user is considered is an advertising, marketing or sales activities or behaviors (see page 2 of Specification; see also MPEP 2106.04(a)(2)(II)). Examiner further notes the abstract idea grouping “certain methods of organizing human activity” encompasses both activity of a single person (for example a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial or legal interaction) and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping” (see October 2019 Update: Subject Matter Eligibility; see also F-5 of the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)). Therefore, the claims recite certain methods of organizing human activity because the system/methods enable a user to receive an item recommendation by “predicting preferences of users for different items, by among other things, generating a weight matrix and using the weight matrix to generate a preference prediction model that generate prediction scores for users” (as argued on pages 8-9 of the Remarks filed 4/7/2022) and recommending items is considered an advertising, marketing or sales activities or behaviors. This is additionally supported in the Specification on page 2 which states that the invention relates generally to “recommending items to users” by predicting and displaying “items that are most likely to be of interest to users” (¶¶0002-0003). While Applicant argues on pages 8-9 of the Remarks filed 4/7/2022 that the steps recited in the claims are “directed towards techniques for predicting preferences of users for different items, by among other things, generating a weight matrix and using the weight matrix to generate a preference prediction model that generate prediction scores for users”, Examiner notes these steps are encompassed in the abstract idea. The abstract idea of “recommending an item to a user” by “predicting preferences of users for different items, by among other things, generating a weight matrix and using the weight matrix to generate a preference prediction model that generate prediction scores for users” is not necessarily performed by a computing device. “Recommending items to users” by predicting and displaying “items that are most likely to be of interest to users” as argued and as stated in the instant Specification in paragraphs [0002]-[0003] address a business challenge and is not a technological improvement. The additional elements (i.e., the argued computing device) are considered in steps 2A, prong 2 and 2B. Step 2A, prong 1 asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). As the claimed invention “recites” a judicial exception as the claims are directed to “recommending an item to a user”, Examiner maintains claims 1 and 20 recite abstract ideas.



Applicant next argues even if the amended claims recite a judicial exception, it is integrated into a practical application (Step 2A, Prong Two) and even if the amended claims recite a judicial exception, the claims provide an inventive concept (i.e., the additional elements amount to significantly more than the exception itself) (Step 2B). Examiner respectfully disagrees. 
While Applicant argues on pages 9-15 of the Remarks filed 4/7/2022 that the claims “generate the prediction model more efficiently, using less time and processing resources, compared to if the one or more processors generated the prediction model using typical iterative training methods” (citing paragraphs [0096]-[100] of the Specification), argues on pages 10-11 that the claims improve computer functionality by optimizing prediction model generation in terms of processing time and resources and model accuracy by generating the weight matrix used by a preference prediction mode based on an interaction matrix and a closed-form solution for minimizing a Lagrangian that is formed based on a constrained optimization problem associated with the interaction matrix (citing paragraphs [0096]-[0100]), and enabling the processor to only perform computations to compute the closed-form solution a single time to train the preference prediction model (citing paragraphs [0016]-[0020]), Examiner notes the claims as currently recited do not contain many of the specific technical aspects recited within the Specification that enable the prediction model to use less time and processing resources compared to typical iterative training methods. For example, the Specification specifically states that the prediction model is generated more efficiently, using less time and processing resources compared to iterative training methods because the “preference prediction model is a linear model that is parameterized via a weight matrix… Training the linear preference prediction model can be expressed as the constrained convex optimization problem of learning the weight matrix that minimizes an objective function subject to a self-similarity prevention constraint… the constrained convex optimization problem can then be solved using a closed-form solution that minimizes the Lagrangian” in paragraphs [0097]-[0100] and “the closed-form solver 154 estimates the weight matrix 160 that solves the constrained convex optimization problem 152 using a single linear regression that is usually significantly less time consuming that the iterative approach typically used to train recommender deep neural networks” in paragraph [0041]. Examiner suggests amending the claims to incorporate the specific improvements that have been argued and are recited within the Specification. As noted in the interview conducted 5/6/2022, Examiner proposed amending claim 1 (as a representative claim) to recite the technical features discussed in paragraphs [0035], [0041], [0044]-[0046], and [0090] of the Specification:
	generating, by at least one processor included in the one or more processors, a weight matrix based on the first matrix and a closed-form solution that minimizes  a Lagrangian, wherein the Lagrangian is formed based on a constrained convex optimization problem associated with the interaction matrix, and wherein the constrained convex optimization problem is solved using a single linear regression;
	generating and training, by at least one processor included in the one or more processors, a preference prediction model that uses the weight matrix, and wherein the preference prediction model is linear; 

As currently claimed (emphasis added), the claimed limitations are broader than the more specific improvements that have been argued and are recited within the Specification. Accordingly, the presently claimed additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, it does not reflect an improvement in the function of a computer. For the reasons noted above, the additional elements do not integrate the abstract idea into a practical application. Examiner maintains that the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. As currently claimed, the invention as claimed merely automates “recommending an item to a user” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)).

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Sher et al. (US 2019/0205762 A1) discloses optimization of graph-based models. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625